Jocelyn P. v. Joshua P.
No. 2125, Sept. Term, 2019
Opinion by Leahy, J.

Family Law > Dissolution of Marriage or Partnership > Interests in Pre-embryos
Jocelyn and Joshua’s “competing interests in the disputed pre-embryo[] derive from
constitutional rights in the realm of reproductive choice.” In re Marriage of Rooks, 429
P.3d 579, 586 (Colo. 2018). At its core, reproductive autonomy “is composed of two rights
of equal significance—the right to procreate and the right to avoid procreation.” Davis v.
Davis, 842 S.W.2d 588, 601 (Tenn. 1992).

Reproductive Autonomy > Pre-embryos > Legal Status
In light of the unique, countervailing interests inherent in cryogenically preserved pre-
embryos, we conclude that the frozen pre-embryo cannot be classified simply as an interest
in property because it concerns interests of far broader dimension.

Reproductive Autonomy > Pre-embryos > Legal Status
We agree with those courts that recognize the special respect due cryopreserved pre-
embryos in light of their potential for human life as well as the fundamental and
coextensive rights of their progenitors to decide “whether to bear or beget a child.”
Eisenstadt v. Baird, 405 U.S. 438, 453 (1972).

Family Law > Dissolution of Marriage or Partnership > Interests in Pre-embryos >
Blended Contractual/Balancing of Interests Approach

We hold that disputes that arise during dissolution of the parties’ marriage or partnership
involving the custody of cryogenically preserved pre-embryos should be resolved utilizing
a blended contractual/balancing-of-interests approach, first enunciated in Davis v. Davis,
842 S.W.2d 588 (1992), further refined through the non-exhaustive and inappropriate
factors delineated in In re Marriage of Rooks, 429 P.3d 579 (2018) and the special
considerations concerning third-party form contracts identified in this opinion.

Family Law > Dissolution of Marriage or Partnership > Interests in Pre-embryos >
Framework for Dispute Resolution > Contractual Analysis > Form Contracts

Given the pervasiveness of third-party informed consent agreements, we emphasize that
the progenitors—not fertility centers—must expressly and affirmatively designate their
own intent. See Szafranski v. Dunston (Szafranski II), 34 N.E.3d 1132, 1157 (Ill. App. Ct.
2015) (analyzing cases where “courts have found a couple’s dispositional intent to have
been expressed in an IVF-related agreement”). Boilerplate language in a third-party form
contract may not qualify as an express agreement between progenitors regarding who
should have custody of their jointly created embryo in the event of the dissolution of their
relationship.
Circuit Court for Baltimore County
Case No. 03-C-17-007803

                                                                                                   REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                  OF MARYLAND

                                                                                                    No. 2125

                                                                                             September Term, 2019
                                                                                   ______________________________________

                                                                                                   JOCELYN P.

                                                                                                       v.

                                                                                                  JOSHUA P.
                                                                                   ______________________________________

                                                                                        Kehoe,
                                                                                        Arthur,
                                                                                        Leahy,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Leahy, J.
                                                                                   ______________________________________

                                                                                        Filed: April 29, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                    2021-04-29 09:38-04:00




Suzanne C. Johnson, Clerk
       For nearly half a century,1 in vitro fertilization (“IVF”) has offered couples who are

unable to conceive naturally the ability to have biological children. Still, the law governing

frozen pre-embryos created through this process remains unsettled.2 As a matter of first

impression in Maryland, we examine how to determine the rights of parties, upon

dissolution of their marriage or partnership, in a pre-embryo that they jointly created and

cryopreserved.

       Jocelyn P. and Joshua P. signed and initialed a form “Agreement and Informed

Consent for In Vitro Fertilization, Intracytoplasmic Sperm Injection, Assisted Hatching

and Embryo Freezing” (“IVF Contract”) with the Fertility Center of Maryland (“FCM”)

after Jocelyn was diagnosed with primary infertility and the couple was unable to have

children through other means. Through the IVF process, Joshua and Jocelyn produced

three pre-embryos. The first pre-embryo was lost due to miscarriage; the second was

successfully implanted, resulting in the birth of a child in 2016; and the third and final pre-

embryo was kept frozen at FCM.




       1
        On July 25, 1978, the first child conceived through IVF, Louise Joy Brown, was
born in Manchester, England to Lesley and John Brown. See generally Lesley Brown &
John Brown, Our Miracle Called Louise: A Parent’s Story (1979).
       2
         Carissa Pryor, What to Expect When Contracting for Embryos, 62 Ariz. L. Rev.
1095, 1096-97 (2020) (“Although case law and legislation have become relatively settled
when it comes to grappling with other reproductive aids such as sperm and egg donation,
adoption, and surrogacy, they are only just beginning to develop when it comes to embryo
disputes with many, if not most, jurisdictions lacking legislation or binding
jurisprudence.”).
       After the parties separated, they sought dissolution of the marriage and reached a

settlement on all matters, including custody of their child and property disposition, with

one exception. They could not agree on what to do with the remaining cryopreserved pre-

embryo. Jocelyn wanted the pre-embryo for implantation, whereas Joshua wanted the pre-

embryo either destroyed or donated. After an evidentiary hearing and oral argument, on

November 20, 2019, the Circuit Court for Baltimore County ordered that the pre-embryo

be jointly awarded to the parties “such that no transfer, release, or use of the frozen

embryo[3] shall occur without the signed authorization of both parties.”

       Jocelyn appealed and presents four questions for our review, which we have

consolidated and recast as follows:

       1. Should the circuit court apply a balancing-of-interests approach, adopted
          by a majority of states, in the absence of an express agreement between
          the progenitors about what to do with their jointly created frozen pre-
          embryos?




       3
          The term “embryo” is used interchangeably by courts and legal writers with
multiple other terms, including “pre-embryo,” “pre-zygote,” and “zygote.” See Laura S.
Langley, J.D. & Joseph W. Blackston, M.D., J.D., Sperm, Egg, and A Petri Dish Unveiling
the Underlying Property Issues Surrounding Cryopreserved Embryos, 27 J. Legal Med.
167, 170 (2006). The term “embryo” was used in the IVF Contract and employed by the
trial court and the parties throughout the underlying proceedings. We note, however, that
it is more accurate to refer to the frozen embryo in this case as a “pre-embryo” because the
term refers to “that period of development from the end of the process of fertilization until
the appearance of a single primitive streak,” the precursor of the nervous system. Howard
W. Jones, Jr. & Charlotte Schrader, And Just What Is a Pre-Embryo?, 52 Fertility &
Sterility 189, 190 (1989); see also In re Marriage of Rooks, 429 P.3d 579, 582 (Colo. 2018)
(‘“Pre-embryo’ is a medically accurate term for a zygote or fertilized egg that has not been
implanted in a uterus. . . . An embryo proper develops only after implantation.” (citation
omitted)). Barring direct quotation, we will use the term “pre-embryo.”

                                             2
       2. Did the circuit court err in determining that the IVF Contract was
          unambiguous and controlled the disposition of the remaining frozen pre-
          embryo?

       3. Did the circuit court abuse its discretion under its alternative
          determination under the balancing-of-interests test that Joshua’s interest
          to avoid procreation outweighed Jocelyn’s interest in procreation by
          implanting the remaining frozen pre-embryo?

       We agree with those courts that recognize the special respect due cryopreserved pre-

embryos in light of their potential for human life as well as the fundamental and

coextensive rights of their progenitors to decide “whether to bear or beget a child.”

Eisenstadt v. Baird, 405 U.S. 438, 453 (1972). Consistent with the approaches adopted by

other states that have addressed the issue, we hold that if, upon dissolution of their marriage

or partnership, the parties cannot reach agreement about what to do with any remaining

pre-embryos that were cryopreserved during their relationship, our courts should first

“look[] to the preference of the progenitors” in any prior agreement expressing their intent.

Davis v. Davis, 842 S.W.2d 588, 642 (Tenn. 1992).

       In the absence of an express agreement, courts should seek to balance the competing

interests under the following factors: (1) the intended use of the frozen pre-embryos by the

party seeking to preserve them; (2) the reasonable ability of a party seeking implantation

to have children through other means; (3) the parties’ original reasons for undergoing IVF,

which may favor preservation over disposition; (4) the potential burden on the party

seeking to avoid becoming a genetic parent; (5) either party’s bad faith and attempt to use

the frozen pre-embryo as leverage in the divorce proceeding; and (6) other considerations

relevant to the parties’ unique situation. In re Marriage of Rooks, 429 P.3d 579, 593-94

                                              3
(Colo. 2018). We further agree with our sister states that hold it is impermissible for a

court to consider financial and economic distinctions between the parties; the number of

existing children; or “reasonable alternatives,” such as adoption, available to the party

seeking to become a genetic parent. Id.

       When analyzing a prior agreement, courts should take particular care to ensure that

it manifests the progenitors’ actual preferences. Given the pervasiveness of third-party

informed consent agreements, we emphasize that the progenitors—not fertility centers—

must expressly and affirmatively designate their own intent. While we do not condemn all

form contracts to inconsequence in this context, boilerplate language in third-party form

contracts that lack expression or direction from the progenitors will not qualify as an

express agreement for this purpose. The court should incorporate such form contracts

within the balancing factors set out above, to be considered alongside other evidence. We

conclude that such a blended contractual/balancing-of-interests approach is consistent with

Maryland law.

       For the reasons expressed in this opinion, we reject the mutual contemporaneous

consent approach employed by a minority of states, and upon which the circuit court based

its decision in this case. We further hold that the circuit court erred in its determination that

the IVF Contract evinces Jocelyn and Joshua’s preference regarding what to do with their

cryopreserved pre-embryo in the event of their divorce. Accordingly, we vacate the

judgment of the circuit court and remand for further proceedings. We instruct the court to

consider whether, based on the testimony presented, Jocelyn and Joshua had an express

oral agreement that they would “give the embryo the opportunity for life” and whether that

                                               4
agreement was intended to survive the dissolution of their marriage. If the court determines

that there was no oral or written agreement that expressly delineated the parties’ intentions,

then the court must balance the parties’ interests under the framework set out above and

further described in this opinion.

                                     BACKGROUND

       The parties were in their twenties when they married in July 2010. Jocelyn was a

board-certified nurse, and Joshua was a paramedic. During the first two years of their

marriage, they attempted to conceive a child naturally, without success. In August of 2012,

they consulted with Shady Grove Fertility Reproductive Science Center (“Shady Grove”),

and after extensive infertility testing, Jocelyn was diagnosed with (1) “[p]rimary infertility”

and (2) “[p]ossible unexplained infertility.”

       Jocelyn and Joshua decided to pursue intrauterine insemination (“IUI”) at Shady

Grove in the fall of 2013.4 Jocelyn had three IUI procedures on September 30, 2013,

November 23, 2013, and December 24, 2013. The IUI procedures were accompanied by

numerous doctor visits, blood draws and tests, ultrasounds, and shots of hormones to

increase egg production and prompt ovulation.             The three IUI procedures were

unsuccessful.

       After another year of unsuccessful attempts to conceive without assistance, on

January 21, 2015, Jocelyn and Joshua consulted the Fertility Center of Maryland (“FCM”)


       4
        IUI is a fertility treatment that involves the “placement of sperm that have been
washed of seminal fluid directly into the uterus to bypass the cervix.” Stedman’s Medical
Dictionary Online, intrauterine insemination (2021).

                                                5
to explore additional options to conceive a child.      After further examination, FCM

diagnosed Jocelyn with “[p]rimary infertility.” She underwent a hysteroscopy, dilation,

and curettage procedure to increase her chance of pregnancy. Jocelyn then underwent four

additional IUI procedures between April and June, 2015. Unfortunately, these procedures

also were unsuccessful. After the last unsuccessful IUI, with consultation of FCM, Jocelyn

and Joshua elected to attempt to conceive through IVF.5

                                   The IVF Contract

      The parties executed the IVF Contract on September 10, 2015. The IVF Contract

stated that the “main goal of IVF is to allow a patient the opportunity to become pregnant

using her own eggs and sperm from her partner or from a donor.” It described the “IVF

process from start to finish,”6 including “the risks that th[e] treatment might pose to you

and your offspring.” For example, risks associated with the initial removal of the eggs

from the ovary include “infection” and “bleeding,” which, if “major” will “frequently

require surgical repair and possibly loss of the ovary.” The IVF Contract also warned that



      5
        IVF is “a process whereby (usually multiple) ova are placed in a medium to which
sperm are added for fertilization, the zygote thus produced then being introduced into the
uterus with the objective of full-term development.” Stedman’s Medical Dictionary
Online, in vitro fertilization (2021).
      6
          The components covered in the IVF Contract included the “Technique of IVF”:

      a.   Core elements and their risk;
      b.   Transvaginal Oocyte Retrieval;
      c.   In Vitro Fertilization and Embryo Culture;
      d.   Embryo Transfer; and
      e.   Hormonal Support of Uterine Lining.

                                            6
“it is possible to damage other intra-abdominal organs during the egg retrieval. Previous

reports in the medical literature have noted damage to the bowel, appendix, bladder,

ureters, and ovary.”

       Despite the multiple medications involved in the treatment, the IVF Contract

warned that the egg-retrieval process may be unsuccessful:

       Even with pre-treatment attempts to assess response, and even more so with
       abnormal pre-treatment evaluations of ovarian reserve, the stimulation may
       result in very few follicles developing. The end result may be few or no eggs
       obtained at egg retrieval, switching to intrauterine inseminations or even
       cancellation of the treatment cycle prior to egg retrieval.

       Section A.2.c. of the IVF Contract addressed cryopreservation. The subsection,

offset in capital letters and titled “OWNERSHIP AND DISPOSITION OF FROZEN

EMBRYOS,” stated, in pertinent part:

              It is the policy of FCM that embryos produced by the joining of eggs
       and sperm are subject to disposition in a manner mutually agreed upon by
       the partners. Where donor eggs or sperm are being used, the embryos are
       subject to disposition in a manner mutually agreed upon by the couple
       receiving IVF services at the site, except in the cases of divorce. In the
       event of a divorce if one of the partners produced the gametes (sperm or eggs)
       then the producer shall have the sole decision-making authority over the
       disposition of the embryos.
                                               *****

               I/we (The Couple) understand and agree that if any dispute arises
       between the two of us regarding disposition of the embryos, FCM is
       authorized, in its sole discretion, to refrain from taking any action unless and
       until otherwise directed by a final judgment of a court of competent
       jurisdiction or by another agreement signed by both partners. We agree to
       be jointly and individually responsible for the storage fees. FCM is entitled
       to rely on future written agreements provided by us, and shall have no
       obligation to inquire as to their validity or enforceability.
               I/we understand and agree the FCM, in its sole discretion, may
       institute legal proceedings of any kind regarding the disposition of the


                                              7
       embryos. If and in that event, this [IVF Contract] shall be governed by the
       laws of the State of Maryland.

(Bold and italic emphasis in original; underscore emphasis added). The parties were

allowed to elect one of two alternatives “[i]n the event of death or mental incapacity of one

of us.” Jocelyn and Joshua both entered their initials indicating their desire that the frozen

pre-embryo would “[b]ecome the property of the (other) surviving partner who will have

full authority regarding disposition which may include storage, disposal or use to establish

a pregnancy.”

       Finally, the IVF Contract specified the storage period for pre-embryos:

               In the event that embryo(s) have been in storage for five (5) years, it
       is the policy of FCM that the disposition of the frozen embryos should occur
       at that time. While the couple may elect to undertake disposition of the
       embryo(s) prior to that time (which may include transferring them to the
       uterus of the female to attempt pregnancy, transfer to another facility,
       disposal or donation to another couple). The Couple agrees to make a
       determination before the expiration of the five (5) years of storage plan.
               The Couple understands that FCM will provide them with a thirty (30)
       days advance notice that the five (5) years has elapsed[.] If I/we do not
       respond or cannot be contacted, FCM is hereby authorized to discard
       any remaining frozen embryos according to laboratory procedure.

(Emphasis in original).

       Jocelyn underwent an oocyte retrieval to remove eggs from her ovaries on

September 16, 2015. Fourteen oocytes were retrieved. Of these fourteen, eight were

fertilized, and three developed into pre-embryos.

       The first pre-embryo implanted in Jocelyn resulted in a miscarriage in October 2015.

The second pre-embryo was successfully implanted in January of 2016, and the parties’

only child was born in September of 2016. The third pre-embryo—the subject of this


                                              8
appeal—was kept frozen at FCM until it was transferred to Virginia on June 1, 2020, as

explained further below, under an “Agreement for Receipt, Storage and Disposition of

Frozen Embryos,” (“Storage Agreement”) between Jocelyn, Joshua and Fairfax Cryobank,

Inc. (“Cryobank”).

            Deterioration of the Parties’ Relationship and Divorce Proceedings

       Joshua and Jocelyn began to experience marital difficulties that culminated in an

argument in July 2017 that required intervention by the police. Jocelyn left the marital

home and, a week later, sought and obtained a protective order against Joshua in the District

Court of Baltimore County. The protective order was later reversed following a de novo

proceeding in the circuit court.

       On August 10, 2017, Jocelyn filed a complaint for limited divorce, custody, and

other relief. Joshua filed an answer and counter-complaint for limited divorce, custody,

and other relief on September 6, 2017. Both parties subsequently filed amended complaints

seeking an absolute divorce and requesting the court determine the issue of marital

property.

       On May 29, 2019, Joshua, Jocelyn, and their respective counsel appeared in court

and entered a settlement into the record. The parties had reached a settlement on all issues,

except what to do with the third pre-embryo that was cryopreserved. Jocelyn and Joshua

agreed to submit the issue to the circuit court.

                                   Pre-Trial Memoranda

       On July 24, 2019, Jocelyn filed a trial memorandum and notice of intent to rely on

foreign law concerning the disposition of the remaining cryopreserved pre-embryo. She

                                              9
submitted that the circuit court “must balance the interests of the parties and ultimately

grant [Jocelyn] the sole use of the remaining embryo.” Because the “ownership of frozen

embryos is a matter of first impression in Maryland,” Jocelyn averred that the court “must

look to the law of other jurisdictions for guidance.” She identified the three approaches

utilized by courts in divorce cases to resolve disputes over frozen pre-embryos: (1)

contractual; (2) balancing-of-interests; and (3) contemporaneous mutual consent.

       Pursuant to the contract/balancing approach, Jocelyn summarized that “courts will

first look to the parties’ contract, if any[,]” and then, if the contract does not resolve the

dispute, “balance the interests of each party to determine a fair and equitable disposition.”

First, she asserted that the IVF Contract “does not fully resolve the dispute because it does

not contemplate disposition of the fertilized embryo in the event of divorce, except in the

case of donor sperm or eggs, not applicable here.”7 Consequently, Jocelyn asserted that

the court should “balance the interests of each party to determine a fair and equitable

disposition.” Relying on Davis v. Davis, 842 S.W.2d 588 (Tenn. 1992); Reber v. Reiss, 42

A.3d 1131 (Pa. Sup. Ct. 2012); and In re Marriage of Rooks, 429 P.3d 579 (Colo. 2018),

among other cases, she averred that her interest in procreation outweighed Joshua’s interest

against procreation because “the remaining embryo is reasonably believed to be [her] last

opportunity to bear a child.” Specifically, Jocelyn asserted that she

       devoted and invested two years of her life enduring the painful and invasive
       IUI and IVF procedures to ensure that she could achieve pregnancy with the
       result that she was only able to achieve a total of three viable embryos. The

       7
        The IVF Contract provides: “In the event of a divorce if one of the partners
produced the gametes (sperm or eggs) then the producer shall have the sole decision-
making authority over the disposition of the embryos.”
                                             10
       likelihood that [Jocelyn], who is almost 39 and assessed to be infertile, could
       reasonably be expected to achieve pregnancy by some other means if the
       current embryo is destroyed, is not reasonable.

Accordingly, Jocelyn argued that application of the balancing test would result in transfer

of the frozen pre-embryo to her.

       Jocelyn contended that the mutual consent approach, adopted by the Supreme Court

of Iowa in In re Marriage of Witten, 672 N.W.2d 768 (Iowa 2003), “is inconsistent with

Maryland law.” Under this approach, pre-embryos are “stored until the parties reach an

agreement, with the party opposing destruction to be responsible for paying storage fees.”

Jocelyn argued that this approach “essentially creates a right of rescission after a contract

has been made. Such approach is diametrically opposed to Maryland’s black-letter law on

rescission, namely, that a party to a contract cannot back out of a ‘bad deal’ based on

changed conditions[.]”

       In Joshua’s hearing memorandum, he stated that he sought “ownership of the frozen

embryo in order to have it destroyed.” He then reviewed the three approaches performed

by various courts. First, Joshua averred that “in this case, the contractual approach is not

entirely helpful because the contract entered into by the parties with [FCM] specifically

states that they are to reach a mutual agreement as to the disposition of the remaining

embryo.”

       Second, Joshua agreed that “in cases where parties may not have a clear and/or

enforceable agreement regarding disposition of embryos, then the [c]ourt may balance one

party’s right to procreate versus the objecting party’s right not to procreate.” Relying on

Davis v. Davis, 842 S.W.2d 588, 603 (Tenn. 1992), he asserted that “[o]rdinarily, the party

                                             11
wishing to avoid procreation should prevail, assuming that the other party has a reasonable

possibility of achieving parenthood by means other than use of the pre-embryos in

question.” Joshua contended that, because Jocelyn already “attained parenthood,” this

approach weighed in his favor.

       Third, Joshua reviewed the contemporaneous mutual consent approach established

in A.Z. v. B.Z., 725 N.E.2d 1051 (Mass. 2000) and In re Marriage of Witten, 672 N.W.2d

768 (Iowa 2003). He asserted that, under this approach, courts view “decisions about the

disposition of frozen embryos belong[ing] to the couple that created the embryo with each

partner entitled to an equal say in how the embryos should be disposed.” Witten, 672

N.W.2d at 777.

                                   Evidentiary Hearing

       The court held an evidentiary hearing to address the parties’ dispute over the

remaining cryopreserved pre-embryo on July 29, 2019. Jocelyn’s counsel offered a brief

summation of the procedures undertaken by the parties at FCM and Shady Grove, and the

significant time commitment required from Jocelyn to undertake IVF. Counsel for Joshua

stipulated to this factual background.

       Jocelyn testified that after two years without success conceiving naturally, she

underwent three IUI procedures at Shady Grove. These IUI procedures caused “internal

gut wrenching pain. Just like – like you got kicked in the gut really hard but from the

inside” and “the hormones were just awful to go through.” She related that the failure to

conceive was “absolutely devastating.” After these three procedures, she “decided to take

a break[.]”

                                            12
       Based on her diagnosis at FCM and Shady Grove, Jocelyn understood that she

would be unable to conceive a child without assisted reproduction. So, in 2015, Jocelyn

underwent four additional IUI procedures with FCM.             For each IUI procedure, she

expended considerable time at FCM, sometimes visiting the “doctor’s office three times a

day.” After seven unsuccessful IUI procedures, Joshua and Jocelyn considered IVF.

       Jocelyn explained that she was “hesitant to go through with the IVF” because she

“was raised in a very religious family” and “believe[d] life begins at conception.”

Specifically, she explained that she:

       just wanted to be absolutely sure that [FCM] let every single one of th[e]
       embryos grow and, you know, reproduce cells until they no longer did and
       then they were to discard them. [FCM’s head embryologist] assured
       [Jocelyn] that is exactly how it happens. They don’t pick and choose, say,
       hey, this one is good, this one is not, let’s trash it. Because I think that it is
       God’s decision whether the embryos survive or not. It shouldn’t be
       somebody else’s decision.
              So I finally decided okay, I’m emotionally and religiously, spiritually
       prepared to go through with the IVF.

       The parties then had a meeting on September 10, 2015, at FCM for “probably . . .

over an hour going through the whole [IVF Contract], risks, procedures” and initialed each

page of the IVF Contract and signed it.

       About a week later, Jocelyn was put under anesthesia and underwent an oocyte

retrieval—14 eggs were removed. Eight eggs became fertilized, and three developed into

pre-embryos. The first pre-embryo was implanted a few days later. At a checkup a week

or two later, Jocelyn found out that she was pregnant. Unfortunately, she miscarried in




                                              13
October of 2015.8

       In response to a question from counsel concerning whether the parties would “try

again after the miscarriage[,]” Jocelyn testified that the parties had discussed “at length

beforehand . . . before we went through this procedure, that we agreed that every single

embryo would be used because we create a life and it was our responsibility to give that

embryo the opportunity of life.” The parties then implanted the second pre-embryo, which

resulted in the birth of their only child.

       In describing the fertility process, Jocelyn said it was “awful.” Her “hair fell out”

and became “extremely thin.” She gained thirty pounds and “had awful gout pain in [her]

toe.” She had “hundreds” of appointments. According to Jocelyn, the sheer number of

appointments required her to work part-time “because there was no way that [she] could

have worked full-time. . . . [She] couldn’t keep [her] job.”

       Jocelyn requested that the court grant the pre-embryo to her because “[t]o [her]. . .

[t]here is no difference with that child being in a lab and being five days old and being in

[her] body and being five days out.”         While Jocelyn acknowledged that she could

“potentially” go through IVF again, she clarified:

       [F]rom a religious standpoint[,] I don’t want to go through IVF again. I
       would then be creating more life with potentially not enough time to use the
       embryos that I created because I’m just older. So there is no guarantee that
       it would work again. And I don’t want to go through that again. It was awful.




       8
        After Jocelyn recounted these facts, the court inquired whether the eggs that had
not been fertilized could have been frozen. Jocelyn explained that she was not given that
option.
                                             14
       After Jocelyn rested her case, she was called as the first witness in Joshua’s case-

in-chief. Joshua’s counsel inquired whether Jocelyn sought to have the pre-embryo turned

over to her after entry of the protective order. She replied: “I wanted to protect my child

in any way that I could. So that was definitely an issue discussed as one of the primary

issues[.]” After counsel sought to elicit how much time passed between the denial of the

protective order and the settlement agreement, Jocelyn said that she did not remember but

that it was a “couple weeks” or a “couple months.”

       Joshua testified next. He explained that he was supportive of Jocelyn during IVF

and attended “[n]early all” her appointments and jointly made the decision with her to

begin IVF treatments. According to Joshua, before entering into IVF, the parties did not

discuss the impact of a potential divorce. Joshua testified that he understood that neither

he nor Jocelyn “are infertile by definition.”

       Joshua then addressed the protective order entered in the district court and visitation

with their only child after the parties’ separation. He testified that, after the district court

initially entered the protective order, his visitation with their only child was “extremely

thin” and “always . . . supervised.” After a “significant amount of time,” Jocelyn agreed

to additional supervised visitation, and, ultimately, the parties agreed to a shared custody

schedule. Joshua then described his concerns about having another child with Jocelyn:

       My concerns would be, first off, would be her health, the potential fetus’s
       health given age, as she testified to. And also financial responsibility and
       access of being a parent. It is proven that it is half hers and half mine. I think
       given our current situation with access and parenting rights on my part, I
       believe it would just be a repeat offense, that I would be withheld time from
       that potential child.


                                                15
       On cross-examination, Joshua conceded that, while he and Jocelyn may “have had

[their] disagreements,” he agreed to share custody of their child with her. The judge then

asked Joshua to specify his desire as to “what would happen to the embryo.” Joshua

responded that he wanted Jocelyn “not [to] have access. I do not in [any] way, shape or

form wish to have another child with her given the current circumstance with divorce.”

Instead, he asked “that it either be destroyed or potentially donated for use by a needy

family with both of us giving away our parental rights to it.” Joshua further clarified that

donation would be

              to satisfy our religious take on this situation that life is obviously very
       valuable. However, if it comes down to the [c]ourt making the decision for
       seeing us to donate it or destroy it, as long as she doesn’t have use and we
       don’t have responsibility, I think that is the most appropriate thing.
                                            * * *

       [I]f it comes down to use or destruction, I choose destruction.

       The court further clarified that, even if Joshua’s “parental rights and parental

responsibilities somehow could be eliminated,” Joshua would still not want Jocelyn to have

the frozen pre-embryo.

       Jocelyn was then called for rebuttal. She testified that the parties had discussed

what would happen with the pre-embryo on prior occasions after their separation, and

Joshua consistently indicated that he preferred donation. The court then asked Jocelyn to

specify her intended use for the frozen pre-embryo. She replied:

              I would like to have another child. That is my baby. The fertility
       process was absolutely horrible. I gave up my career. I gave up my time. I
       gave up my health. And it is the same thing. . . . The one thing that I wanted
       since I was a little kid was to be a Mom. And to be told that I couldn’t be
       and that I had to go through this process. And I did. And I worked so hard

                                              16
       at it. I went to every single appointment. He didn’t go to all of the
       appointments. There were times I was there three times a day and I would
       go home and take him the cup, so he would give a sample and come back.
              I sacrificed so much of my life and my time for this child. And I have
       a beautiful child who is amazing. But my intent, and I promised myself
       before I started the IVF process, was to give every single child that I created
       a chance at life. Because if I’m going to create life, it is my responsibility to
       take care of it. And I want to have that other baby. I don’t have any issues
       supporting myself.

       In response to another question from the judge, she testified that, to her knowledge,

she was still able to produce eggs and had not been told otherwise by a medical expert.

The court then heard closing argument from counsel and took the matter under advisement.

                                Memorandum Opinion and Order

       On November 20, 2019, the circuit court entered a memorandum opinion and order.

After briefly summarizing the facts, the circuit court noted that while “Maryland lacks prior

authority regarding the disposition of frozen embryos[,]” “[t]hree leading approaches have

evolved to resolve these disputes: (1) the contractual approach, (2) the contemporaneous

mutual consent approach, and (3) the balancing test.” The court analyzed the case under

each approach.

       Under the contractual approach, relying on Davis v. Davis, 842 S.W.2d 588 (Tenn.

1992), the court noted that “a contract regarding the disposition of embryos created through

IVF is presumed valid and enforceable.” The court determined that the IVF Contract “was

unambiguously a ‘binding contract’ which ‘controls the . . . disposition of embryos which

are frozen during an IVF cycle at FCM.’” Specifically, the court found the following

provision dispositive: “It is the policy of FCM that embryos produced by the joining of

eggs and sperms are subject to disposition in a manner mutually agreed upon by the

                                              17
partners.”   While other provisions concerned divorce when only one party donated

gametes, the court determined that “divorce has no impact when both parties are gamete

providers[.]” Accordingly, the court determined “if a court of competent jurisdiction

adopts the contractual approach, this unambiguous contract is enforceable, and the

disposition of the embryo requires mutual consent of the parties.”

       Turning to the contemporaneous mutual consent approach, and relying on In re

Marriage of Witten, 672 N.W.2d 768, 777-78 (Iowa 2003), the court summarized that “if

mutual consent cannot be achieved the status quo is preserved in the hopes that the parties

may reach an agreement at some later time.” The court determined that, because the parties

do not agree, the “embryo is to remain frozen until the parties agree on a disposition.”

       Finally, after summarizing the framework provided in Davis, 842 S.W.2d at 603; In

re Marriage of Rooks, 429 P.3d 579, 595 (Colo. 2018); and McQueen v. Gadberry, 507

S.W.3d 127, 143-47 (Mo. Ct. App. 2016), the court determined that applying the balancing

test “would preclude a decision allowing for the implantation of the embryo.” Specifically,

the court found:

               Neither party in this case seeks to donate the embryos, therefore the
       parties are on equal footing regarding the first factor. Regarding the second
       factor, while [Jocelyn] was assessed to be infertile without the aid of IVF,
       she produced a child through IVF in the past and testified that she is
       physically capable of repeating the process. . . . No evidence in the form of
       expert testimony, or otherwise, was produced showing that she is incapable
       of having biological children through any means other than the implantation
       of the embryo.
               Regarding the third factor, IVF was not pursued to preserve either
       parties’ individual ability to have children in the face of fertility implicating
       medical treatment, rather the parties’ original reason for undertaking IVF was
       to have children jointly as a married couple. . . .


                                              18
               Regarding the fourth factor, the hardship for [Joshua] includes the
       typical hardships of unwanted parenthood. Moreover, [Joshua] already
       shares a child with [Jocelyn] and testified to difficulties in co-parenting. . . .
       Regarding the fifth factor, there is no evidence of bad faith or any attempt by
       either parent to use the embryo as unfair leverage in the divorce proceedings.

       In sum, the court determined that “there is no outcome that permits implantation of

the embryo against [Joshua’s] wishes. . . . Therefore, the frozen embryo should be awarded

jointly to the couple, maintaining the status quo, with the parties sharing all expenses

associated with storage until mutual consent is reached.” Jocelyn noted a timely appeal.

                                Agreement with Cryobank

       In advance of oral argument on January 11, 2021, we requested that the parties be

prepared to address whether, under the following provisions of the IVF Contract entered

into by the parties on September 9, 2015, the controversy has become moot:

          “In the event that embryo(s) have been in storage for five (5) years, it
          is the policy of FCM that the disposition of the frozen embryos should
          occur at that time. While the couple may elect to undertake
          disposition of the embryo(s) prior to that time (which may include
          transferring them to the uterus of the female to attempt pregnancy,
          transfer to another facility, disposal or donation to another couple).
          The Couple agrees to make a determination before the expiration of
          the five (5) years of storage plan.

          The Couple understands that FCM will provide them with a thirty (30)
          days advance notice that the five (5) years has elapsed, such notice to
          be in the form of a certified letter at the last known address as it
          appears in FCM’s medical records. If I/we do not respond or cannot
          be contacted, FCM is hereby authorized to discard any remaining
          frozen embryos according to laboratory procedure.”

(Emphasis in original). In response, on the evening before oral argument counsel for

Jocelyn provided this Court with a copy of the Storage Agreement with Cryobank, without

further explanation.

                                              19
       The Storage Agreement states that “Cryobank will store the Embryos at its facility

in accordance with applicable law and its standard policies and procedures.”           The

Agreement further contains a section titled “Disposition of Embryos Upon Death or

Divorce.” This section provides:

             Clients have reached a mutual decision and are in agreement about the
      disposition of the Embryos in certain circumstances, as provided below, and
      Clients acknowledge that Cryobank will require no additional notice,
      consent, waiver or instructions in complying with the following:

             6.1     In the event of the death of one Client, as evidenced by a
             certified copy of the death certificate, the surviving Client will have
             ownership and control of the Embryos stored with Cryobank.

             6.2   In the event of the death of both Clients, the Embryos will be
             disposed of by thawing with no further action, which will render the
             Embryos permanently and irretrievably unusable for any purpose.

             6.3     In the event of legal separation or divorce of the Clients,
             ownership and control of the Embryos stored with Cryobank are to be
             specified in a divorce decree or other legally binding document, a
             certified copy of which will be provided to Cryobank. Absent such
             documentation, ownership will remain with both Clients.

             6.4   Clients may change these instructions in the future only by
             providing Cryobank with new written instructions bearing the
             notarized signatures of both individuals.

(Bold emphasis in original; italics and underlined emphasis added).

      The Storage Agreement contains a choice of laws provision that the “validity,

performance and all matters relating to the effect of this Agreement and any amendment

hereto shall be governed by the laws of the Commonwealth of Virginia and the federal

laws of United States of America, without regard to any conflict of law rules.” The

Agreement “supersedes all prior agreements among the Parties, and constitutes the entire


                                           20
agreement among the Parties with regard to the subject matter hereof.” It will terminate

upon the occurrence of certain events, including the “failure to pay storage or other fees,”

in which case the “[e]mbryos will be deemed ‘abandoned’ by Clients, and automatically

become the sole and exclusive property of Cryobank[.]” In that event, the frozen pre-

embryo “may be discarded or used or donated for scientific or research purposes, but will

not be used to cause pregnancy.” Both parties confirmed at oral argument that the Storage

Agreement replaced the IVF Contract.

                               STANDARD OF REVIEW

       As directed under Maryland Rule 8-131(c), when an action has been tried without a

jury, we apply the clearly erroneous standard of review to the trial court’s factual findings

and review the court’s decision for legal error. Although the issue raised in this appeal is

novel, the standards that guide our review are well-established.

       The “interpretation of a contract, including the question of whether the language of

a contract is ambiguous, is a question of law subject to de novo review.” Credible Behav.

Health, Inc. v. Johnson, 466 Md. 380, 392 (2019) (citations omitted). Accordingly, we

accord no deference to the circuit court’s interpretation of the IVF Contract.

       We generally review the circuit court’s custody determination under an abuse of

discretion standard. Santo v. Santo, 448 Md. 620, 625 (2016). Likewise, we review a trial

court’s distribution of marital property for abuse of discretion. Hart v. Hart, 169 Md. App.

151, 162 (2006). Therefore, we accord wide deference to the trial court’s balancing of

interests absent an enforceable agreement. Even under this deferential review, however, a

court’s discretion is always tempered by the requirement that the court apply the correct

                                             21
legal standards. Faulkner v. State, 468 Md. 418, 460-61 (2020) (citing Jackson v. Sollie,

449 Md. 165, 196 (2016)); Matter of Dory, 244 Md. App. 177, 203 (2019) (“[T]rial courts

do not have discretion to apply incorrect legal standards and a failure to consider the proper

legal standard in reaching a decision constitutes an abuse of discretion.” (cleaned up)).


                                       DISCUSSION

                                              I.

         Legal Framework for Determining Custody of Frozen Pre-Embryos

                                 A. Parties’ Contentions

       Jocelyn and Joshua agree that the ownership of frozen and stored pre-embryos is a

matter of first impression in Maryland. Jocelyn further avers that, because “neither

Maryland’s marital property laws,” codified at Maryland Code (1984, 2019 Repl. Vol.),

Family Law Article (“FL”), § 8-205, “nor Maryland’s Statute on Assisted Reproduction

[FL § 5-1001(d)] . . . provide an appropriate answer to the disposition of embryos, this

Court must look to the law of other jurisdictions for guidance.”

       Jocelyn urges us to follow the majority of states that employ both the contractual

approach and balancing-of-interests test to resolve this dispute over their jointly created

and then frozen pre-embryo. Joshua asserts that the “contractual approach is the proper

approach as the contract at issue is unambiguous and requires the mutual consent of the

parties for disposition of the embryo[.]”




                                             22
                     B. Reproductive Autonomy and Marital Interests

       Neither this Court nor the Court of Appeals has classified the legal status of a frozen

pre-embryo. The Maryland General Assembly, likewise, has not addressed the subject

directly.9

       On the one hand, the frozen pre-embryo in this case has certain characteristics

consistent with the broad definition of “marital property” under Maryland law. Section 8-

201(e)(1) of the Family Law Article classifies “marital property” as “the property, however

titled, acquired by 1 or both parties during the marriage.” Jocelyn and Joshua have rights,

collectively, to direct a facility holding the frozen pre-embryo to transfer, donate, or

dispose of the pre-embryo, and it is clear that the pre-embryo was created during the

parties’ marriage.

       We must also recognize, however, the parties’ unique and personal interests in the

cryopreserved pre-embryo and that Jocelyn believes, as do others, that “the embryo is




       9
          The Maryland Code includes no reference to “pre-embryo” and only a few
references to “embryo.” The term is included in FL § 1001(d) in the definition of “assisted
reproduction” as a “method of causing pregnancy other than sexual intercourse.” The term
is referenced in the definition of “decedent” in the Estates and Trusts Article to clarify that
it is not included in the definition. Maryland Code (1974, 2017 Repl. Vol.), Trusts and
Estates Article, § 4-501(d)(3). Finally, the term is referenced in the definition for “human
cloning” under Part III, Stem Cell Research, in the subtitle concerning the Maryland
Technology Development Corporation. Maryland Code (2008, 2018 Repl. Vol.),
Economic Development Article, § 10-429(f) (‘“Human cloning’ means the replication of
a human being through the production of a precise genetic copy of nuclear human DNA or
any other human molecule, cell, or tissue in order to create a new human being or to allow
development beyond an embryo.”).

                                              23
human and capable of developing into an adult.”10 The complexity of the human embryo—

the science and bundle of competing interests wrapped up in it—has challenged scientists,

theologians, legal scholars, and ethicists across many disciplines since ancient times.11

       Jocelyn and Joshua’s “competing interests in the disputed pre-embryo[] derive from

constitutional rights in the realm of reproductive choice.” In re Marriage of Rooks, 429

P.3d 579, 586 (Colo. 2018). At its core, reproductive autonomy “is composed of two rights

of equal significance—the right to procreate and the right to avoid procreation.” Davis v.

Davis, 842 S.W.2d 588, 601 (Tenn. 1992).

       The Supreme Court of the United States has recognized that procreation is a “basic

civil right” and that “[m]arriage and procreation are fundamental to the very existence and

survival of the race.” Skinner v. Oklahoma ex rel. Williamson, 316 U.S. 535, 541 (1942).

In articulating the fundamental right to privacy grounded in the Constitution, the Supreme

Court has acknowledged an individual’s personal interest in procreation: “If the right of

privacy means anything, it is the right of the individual, married or single, to be free from

unwarranted governmental intrusion into matters so fundamentally affecting a person as

the decision whether to bear or beget a child.” Eisenstadt v. Baird, 405 U.S. 438, 453

(1972). Mirroring the right to procreate, the Supreme Court has recognized the authority


       10
         See Samuel B. Casey & Nathan A. Adams, IV, Specially Respecting the Living
Human Embryo by Adhering to Standard Human Subject Experimentation Rules, 2 Yale J.
Health Pol’y, L. & Ethics 111 (2001).
       11
         Embryologist and historian, Joseph Needham, attributed the “beginnings of
systematic embryological knowledge” to Hippocrates (born circa 460 B.C.E.). Joseph
Needham, A History of Embryology 36 (Abelard-Schuman, 2d Ed. 1959) (1934).

                                             24
of an individual to avoid procreation. In its landmark decision in Griswold v. Connecticut,

the Court held that a Connecticut law banning the use of contraception unconstitutional

because the law intruded on the fundamental right of marital privacy. 381 U.S. 479, 485-

96 (1965).

       Our Court of Appeals has likewise acknowledged the fundamental privacy interests

at stake and described parenthood as an essential interest:

       At stake here is the interest of a parent in the companionship, care, custody,
       and management of his or her children. This interest occupies a unique place
       in our legal culture, given the centrality of family life as the focus for
       personal meaning and responsibility. Far more precious . . . than property
       rights, parental rights have been deemed to be among those essential to the
       orderly pursuit of happiness by free men.

In re Adoption/Guardianship No. 10941, 335 Md. 99, 113 (1994) (quoting Lassiter v. Dep’t

of Soc. Servs., 452 U.S. 18, 38 (1981)).

       In light of the unique, countervailing interests inherent in cryogenically preserved

pre-embryos, we conclude that the frozen pre-embryo cannot be classified simply as an

interest in property because it concerns interests of far broader dimension. In Davis v.

Davis, the Supreme Court of Tennessee referenced various ethical standards from the

Report of the Ethics Committee of The American Society for Reproductive Medicine,

formerly known as The American Fertility Society: 12


        The American Fertility Society’s report further “call[ed] upon those in charge of
       12

IVF programs to establish policies in keeping with the ‘special respect’ due preembryos”:

       Within the limits set by institutional policies, decision-making authority
       regarding preembryos should reside with the persons who have provided the
       gametes. . . . As a matter of law, it is reasonable to assume that the gamete
                                                                                (Continued)
                                            25
              Three major ethical positions have been articulated in the debate over
       preembryo status. At one extreme is the view of the preembryo as a human
       subject after fertilization, which requires that it be accorded the rights of a
       person. This position entails an obligation to provide an opportunity for
       implantation to occur and tends to ban any action before transfer that might
       harm the preembryo or that is not immediately therapeutic, such as freezing
       and some preembryo research.
              At the opposite extreme is the view that the preembryo has a status no
       different from any other human tissue. With the consent of those who have
       decision-making authority over the preembryo, no limits should be imposed
       on actions taken with preembryos.
              A third view—one that is most widely held—takes an intermediate
       position between the other two. It holds that the preembryo deserves respect
       greater than that accorded to human tissue but not the respect accorded to
       actual persons.

842 S.W.2d 588 at 596 (citation omitted).13 In light of this guidance, the Davis Court

concluded:

       that preembryos are not, strictly speaking, either “persons” or “property,” but
       occupy an interim category that entitles them to special respect because of
       their potential for human life.




       providers have primary decision-making authority regarding preembryos in
       the absence of specific legislation on the subject. A person’s liberty to
       procreate or to avoid procreation is directly involved in most decisions
       involving preembryos.

Davis, 842 S.W. 2d at 597 (citation omitted).
       13
          Although relatively few states have legislated in this area, the disparity of views,
represented by the laws established so far, is stark. On one end of the spectrum, under
Louisiana law, a viable pre-embryo resulting from IVF is a “juridical person” that may sue
and be sued. La. Stat. Ann. §§ 9:124, 126 (2020). On the other end, for example, the Court
of Appeals of Oregon interpreted section 107.105 of the Oregon Revised Statutes, to
include a frozen pre-embryo within the definition of “personal property that is subject to a
‘just and proper’ division[.]” In re Marriage of Dahl and Angle, 194 P.3d 834, 839 (2008).

                                             26
Id. at 597.14

       We agree with those courts that recognize the special respect due cryopreserved pre-

embryos in light of their potential for human life as well as the fundamental and

coextensive rights of their progenitors to decide “whether to bear or beget a child.”

Eisenstadt, 405 U.S. at 453. Recognizing the unique interests involved, we turn to consider

the various approaches used by courts to determine a party’s rights to a cryopreserved pre-

embryo.

                           C. Three Common Law Approaches

       Without Maryland caselaw to guide our inquiry, we look to other states that have

addressed the issue of who should be awarded, upon dissolution of the progenitors’

marriage or partnership, any remaining frozen pre-embryos that were created by the couple

through in vitro fertilization. As mentioned above, courts have utilized or combined

aspects of three analytical approaches: (1) the contractual approach; (2) the

contemporaneous mutual consent approach; and (3) the balancing approach. Rook, 429

P.3d at 587; Reber v. Reiss, 42 A.3d 1131, 1134 (Pa. Super Ct. 2012).15


       14
           Other courts have categorized pre-embryos as “marital property of special
character,” recognizing “that pre-embryos contain the potential for human life and are
formed using genetic material from two parties with significant, but potentially competing,
interests in their ultimate disposition.” Rooks, 429 P.3d at 591; see also McQueen v.
Gadberry, 507 S.W.3d 127, 149 (Mo. Ct. App. 2016) (“Though frozen pre-embryos may
never realize their biologic potential, even if implanted, they are unlike traditional forms
of property or external things because they are comprised of a woman and man’s genetic
material, are human tissue, and have the potential to become born children.”).

        Even “[w]ithin these approaches, courts generally agree that when the parties state
       15

their unambiguous intent with respect to the disposition of frozen embryos, such
                                                                             (Continued)
                                            27
                              1. The Contractual Approach

       Under this approach, the court first “look[s] to any prior agreements between the

parties regarding the disposition of cryopreserved pre-embryos.” Reber, 42 A.3d at 1134.

This approach recognizes:

       Agreements between progenitors, or gamete donors, regarding disposition of
       their pre-zygotes should generally be presumed valid and binding, and
       enforced in any dispute between them. Indeed, parties should be encouraged
       in advance, before embarking on IVF and cryopreservation, to think through
       possible contingencies and carefully specify their wishes in writing. Explicit
       agreements avoid costly litigation in business transactions. They are all the
       more necessary and desirable in personal matters of reproductive choice,
       where the intangible costs of any litigation are simply incalculable.

Kass v. Kass, 696 N.E.2d 174, 180 (N.Y. 1998) (citation omitted).16


agreements will be dispositive.” Michael T. Flannery, Rethinking Embryo Disposition
upon Divorce, 29 J. Contemp. Health L. & Pol’y 233, 238 (2013). A minority of courts,
however, have concluded that such agreements may be unenforceable as against public
policy. See, e.g., A.Z. v. B.Z., 725 N.E.2d 1051, 1056-57 (Mass. 2000) (determining that
the court “would not enforce an agreement that would compel one donor to become a parent
against his or her will”); J.B. v. M.B., 783 A.2d 707, 719 (N.J. 2001) (adopting a rule “to
enforce agreements entered into at the time in vitro fertilization is begun, subject to the
right of either party to change his or her mind about disposition up to the point of use or
destruction of any stored pre-embryos”).
       16
         Scholars and professional organizations urge states to pass legislation requiring
couples to identify what should become of their cryopreserved pre-embryos in the event of
divorce or dissolution of their partnership. See, e.g., Flannery, supra, at 235. The Supreme
Court of Connecticut observed that,

       various professional associations focusing on the field of reproductive
       medicine recommend that progenitors provide advance directives regarding
       disposition of their pre-embryos in various scenarios, including divorce. E.g.,
       Ethics Committee of the American Society for Reproductive Medicine,
       “Disposition of Abandoned Embryos: A Committee Opinion,” 99 Fertility &
       Sterility        1848,        1848         (2013),          available        at
       https://www.asrm.org/globalassets/asrm/asrm-content/news-and-
                                                                                (Continued)
                                            28
       In Szafranski v. Dunston, the Appellate Court of Illinois held that the parties, Jacob

and Karla, “reached a binding oral contract concerning the use of pre-embryos that, unless

modified or contradicted, remained in full force and effect.” Szafranski v. Dunston

(Szafranski II), 34 N.E.3d 1132, 1155 (Ill. App. Ct. 2015). Because no other agreement

overrode the parties’ oral contract, the Court held that it controlled. Id.

       In that case, Karla was diagnosed with lymphoma and expected to suffer infertility

as a result.   Id. at 1136.    She delayed chemotherapy, despite pain and against her

oncologist’s objections, in order to harvest and freeze pre-embryos so that she may be able

to have a biological child on a later date. Id. at 1137. “Nervous” about using an anonymous

sperm donor, “Karla asked if [Jacob] would ‘be willing to provide sperm to make pre-

embryos with her.’ He responded ‘yes,’ telling Karla that he wanted to help her have a

child.” Id. at 1138.

       The couple met with staff at Northwestern Hospital the next day regarding the

creation of the pre-embryos and for Jacob to deposit sperm to create the pre-embryos. Id.

There, Jacob and Karla executed an “Informed Consent for Assisted Reproduction” form.

Id. Later that day, the couple met with an attorney to discuss a co-parenting agreement.



       publications/ethics-committee-pinions/disposition_of_abandoned_embryos-
       pdfmembers.pdf (last visited October 29, 2019); see also American Medical
       Association, Code of Medical Ethics (2017) Opinion 4.2.5, pp. 70–71.
       Advance directives provide practical certainty for storage facilities, reduce
       the likelihood of abandonment, and ensure that facilities will be able to
       satisfy their ethical obligations.

Bilbao v. Goodwin, 217 A.3d 977, 988 (Conn. 2019).


                                              29
Id. at 1139. Although a draft was prepared, the proposed agreement was never signed. Id.

The couple then returned to Northwestern a few weeks later, where Karla’s eggs were

retrieved, and Jacob deposited additional sperm. Id. Following the procedure, the parties

agreed to fertilize all the eggs retrieved from Karla, and, ultimately, three eggs were

successfully fertilized. Id. at 1140. Karla began chemotherapy the next day. Id.

      Several months later, the parties’ relationship ended. Id. at 1140. Jacob then filed

a complaint seeking to enjoin Karla from using the pre-embryos, and Karla counterclaimed

and sought sole custody over the pre-embryos. See Szafranski v. Dunston (Szafranski I),

993 N.E.2d 502, 505 (Ill. App. Ct. 2013) (summarizing procedural history through first

appeal). Following an initial appeal, the case proceeded to a two-day trial. Szafranski II,

34 N.E.3d at 1142. The trial court awarded Karla “sole custody and control” of the pre-

embryo because (1) the parties entered into an enforceable oral agreement and (2) the

Informed Consent did not contradict or modify the oral contract. Id. at 1146-47. Jacob

appealed. Id. at 1147.

      The Appellate Court first “emphasize[d] that Jacob concedes that a[n oral] contract

was formed”:

      Significantly, Jacob does not challenge the finding that an oral contract was
      created . . . when Karla asked him if he would be willing to donate his sperm
      to create pre-embryos with her, and he manifested his acceptance of Karla’s
      offer by responding “yes.”[] The parties both acknowledge that Jacob agreed
      to donate his sperm after Karla told him that she would likely become
      infertile after her chemotherapy treatment.            Both parties further
      acknowledged, through trial testimony, that the purpose of the oral contract
      was for Jacob to provide his sperm to fertilize Karla’s eggs so that she could
      preserve her ability to have a biologically related child of her own in the
      future, after her chemotherapy treatment ended. Finally, it is undisputed that
      the parties knew that the pre-embryos would have to be cryopreserved for

                                            30
       later use and that they would not be transferred to Karla for implantation, at
       the earliest, until after she finished her chemotherapy treatment.

Id. at 1148-49 (footnote omitted).

       Jacob contended that, although he agreed to provide his sperm, he did not “consent

to their possible use at some unknown time in the future.” Id. at 1149. Because “great

weight should be given to the principal apparent purpose and intention of the parties at the

time of contracting,” the Court found “no error in the circuit court’s finding that the parties

intended to allow Karla to use the pre-embryos without limitation when they formed an

[oral] contract.” Id. at 1151 (citation omitted). Specifically, according to Jacob’s own

testimony, “he never communicated a desire to have any say in Karla’s future disposition

of the pre-embryos; his only concern was to help her take the necessary steps to preserve

her ability to create pre-embryos for that purpose.” Id. at 1149-50.

       The Court then determined that the Informed Consent “neither modified nor

contradicted the parties’ oral agreement.” Id. at 1154. Rather, the Informed Consent

“contemplated the parties reaching a separate agreement as to disposition and did not

contain any language that would override the parties’ prior agreement.” Id. at 1155. Of

key significance to the Court, “the provision requiring both parties to consent to use of the

pre-embryos does not bar a situation in which the parties have reached an advance

agreement—oral or written—concerning disposition.” Id. (emphasis added). Rather than

dictate the parties’ intent, the Informed Consent “merely advised the parties that

Northwestern had no legal right to use or dispose of the pre-embryos in any manner that

either Jacob or Karla would find objectionable.” Id.


                                              31
       Further, while the Informed Consent identified certain events that would require “a

decision as to disposition” and dictated “what will happen to the pre-embryos,” it was silent

“in the event an unmarried couple separates.” Id. at 1156. The Court explained:

       Northwestern specifically addressed how the couple’s pre-embryos will be
       disposed of in three different situations—divorce, death of one partner, and
       death of both partners—but, significantly, it did not address how their pre-
       embryos would be treated in the event that they separated. This can mean
       only one thing: that neither the couple nor Northwestern, in executing the
       Informed Consent, considered what would happen to the pre-embryos in that
       event. There is no doubt that Northwestern was aware of the possibility that
       an unmarried couple might separate; it expressly stated in the Informed
       Consent that it was important for the couple to decide what would happen in
       that situation. It nonetheless remained silent as to what would happen to the
       couple’s pre-embryos if they separated, choosing instead to address what
       would happen in other specific situations. Under the circumstances, we can
       only interpret this as a purposeful omission.

Id. at 1156. The Court concluded that “[b]ecause we agree with the circuit court’s finding

that the Informed Consent neither contradicts nor modifies the [] oral agreement, we find

no basis to reverse the circuit court’s ruling that Karla is entitled to control and custody of

the pre-embryos.” Id. at 1161.

       Courts have also enforced clear and unambiguous provisions in standard forms from

fertility clinics, hospitals, and storage centers when they reflect the parties’ mutual

agreement and intent. This was the case in In re Marriage of Dahl and Angle, when the

Court of Appeals of Oregon ordered the parties’ frozen pre-embryos destroyed, thereby

giving “effect to the agreement” they entered into at the time that they underwent the IVF

process. 194 P.3d 834, 842 (Or. App. 2008). The husband and wife had executed an

“Embryology Laboratory Specimen Storage Agreement . . . that detailed the terms of

storage of embryos created through the IVF procedure.” Id. at 836. A paragraph in the

                                              32
agreement allowed the parties to direct transfer of the pre-embryos by “written joint

authorization” or, if “unable or unwilling to execute a joint authorization, the [parties]

hereby designate the following [spouse] or other representative to have sole and exclusive

right to authorize and direct [the laboratory] to transfer or dispose of the Embryos[.]” Id.

Below this paragraph, the wife’s name was printed in the designated space, next to both

parties’ initials. Id.

       When the parties later decided to dissolve their marriage, they could not agree on

the “disposition of six frozen embryos.” Id. The wife wanted the pre-embryos destroyed,

whereas the husband wanted them donated to another couple. Id. at 837. The trial court

determined that the terms of the contract controlled and directed that the pre-embryos be

destroyed. Id. On appeal, the Court of Appeals agreed that the agreement “evinced the

parties’ intent.” Id. at 841. The Court explained:

       Although the agreement did not specifically state that the couple was
       selecting options for disposition of the embryos in the event of marital
       dissolution or separation, the parties contemplated the contingency of their
       not being able to reach agreement on the disposition of the embryos, and they
       selected wife to be the primary decision maker in that regard. Further, the
       parties were given choices when they entered the agreement on possible
       disposition of the embryos.

Id. Because the “parties designated wife to be the decision maker” and her “stated

preference” was destruction, the Court held that the trial court did not abuse its discretion

by giving “effect to the agreement.” Id. at 842.

       Proponents of the contractual approach contend that it allows the parties “—not the

state and not the courts—to make this deeply personal choice.” Bilbao v. Goodwin, 217

A.3d 977, 984 (Conn. 2019) (quoting Kass, 696 N.E.2d at 180). Appropriate agreements

                                             33
“minimize misunderstandings and maximize procreative liberty by reserving to the

progenitors the authority to make what is in the first instance a quintessentially personal,

private decision.” Kass, 696 N.E.2d at 180; see also Flannery, supra, at 275 (noting that

the contractual approach “provides predictability and assures autonomous decision-

making”). Further, this approach “promotes serious discussion between the progenitors in

advance of divorce, gives progenitors and storage facilities a measure of certainty to plan

for the future, and helps avoid costly and emotionally taxing litigation.” Bilbao, 217 A.3d

at 984.

          Opponents focus on the rigidity of the approach, because it “binds individuals to

previous obligations, even if their priorities or values change.” In re Marriage of Witten,

672 N.W.2d 768, 777 (Iowa 2003) (citation omitted).                More fundamentally, one

commentator has asserted that the contractual approach “insufficiently protects the

individual and societal interests at stake”:

          First, decisions about the disposition of frozen embryos implicate rights
          central to individual identity. On matters of such fundamental personal
          importance, individuals are entitled to make decisions consistent with their
          contemporaneous wishes, values, and beliefs. Second, requiring couples to
          make binding decisions about the future use of their frozen embryos ignores
          the difficulty of predicting one’s future response to life-altering events such
          as parenthood. Third, conditioning the provision of infertility treatment on
          the execution of binding disposition agreements is coercive and calls into
          question the authenticity of the couple’s original choice. Finally, treating
          couples’ decisions about the future use of their frozen embryos as binding
          contracts undermines important values about families, reproduction, and the
          strength of genetic ties.




                                                34
Carl H. Coleman, Procreative Liberty and Contemporaneous Choice: An Inalienable

Rights Approach to Frozen Embryo Disputes, 84 Minn. L. Rev. 55, 88-89 (1999) (footnotes

omitted).

       As we explain below, resolving such cases solely upon the parties’

“contemporaneous wishes” would effectively give one party de facto veto power within

the often-turbulent setting of divorce and separation. In scenarios similar to Szafranski v.

Dunston II, where one party relies on the party’s prior agreement, to allow the breaching

party to change that party’s mind not only impedes the other party’s procreative rights but

contradicts key features of Maryland contract law. Instead, honoring the intent of parties

in express agreements allows the parties to make this personal choice, cognizant of the

consequences, while providing a degree of certainty. Nevertheless, as further detailed

below, due to the proliferation of form contracts in this sphere,17 we conclude that a blended


       17
          At least one commentator has gone so far as to assert that these agreements
customarily “encrypted in informed consent documents smack of unconscionability.”
Ellen A. Waldman, Disputing Over Embryos: Of Contracts and Consents, 32 Ariz. St. L.J.
897, 926 (2000). In a recent article in the New York Times, one of the subjects—a
communications director who separated from his husband last year—“would advise
couples trying to have a family through I.V.F. to draw up a legal contract detailing each
partner’s rights rather than to rely solely on the fertility clinic forms.” Jenny Gross & Maria
Cramer, Latest Issue in Divorces: Who Gets the Embryos?, N.Y. Times, Apr. 4, 2021, at
A19. The same article relates the story of Dr. Mimi Lee, who, together with her husband,
underwent the IVF process and froze their pre-embryos prior to Dr. Lee’s cancer treatment:

               They produced five healthy embryos and froze them for when they
       would be ready to have children. Three years later, when they divorced, Dr.
       Lee wanted to use the embryos, but her husband sued to prevent her from
       doing so. The judge upheld the agreement that they had signed at the fertility
       clinic, saying that the embryos could be brought to term only with the consent
       of both partners.
                                                                                (Continued)
                                              35
contractual/balancing approach is consistent with Maryland law and most appropriately

protects all interests involved.

                   2. The Contemporaneous Mutual Consent Approach

       In response to the perceived harshness of binding parties in the face of changed

circumstances, a minority of courts apply the contemporaneous mutual consent approach,

which allows a party to “change his or her mind about disposition up to the point of use or

destruction of any stored embryo,” regardless of any prior agreement. In re Marriage of

Witten, 672 N.W.2d 768, 782 (Iowa 2003) (citation and quotation marks omitted); see also

A.Z. v. B.Z., 725 N.E.2d 1051, 1053-55 (Mass. 2000). “Proponents of the mutual-consent

approach suggest, with respect to ‘decisions about intensely emotional matters, where

people act more on the basis of feeling and instinct than rational deliberation,’ it may ‘be

impossible to make a knowing and intelligent decision to relinquish a right in advance of

the time the right is to be exercised.’” Witten, 672 N.W.2d at 777 (citations omitted). By

emphasizing that consent is always essential, they contend that this approach “leaves this

highly personal choice in the hands of donors,” In re Marriage of Rooks, 429 P.3d 579,

596 (Colo. 2018) (Hood, J., dissenting) (citing Witten, 672 N.W.2d at 783), and allows for




              Dr. Lee, 52, said she did not even remember signing the form at the
       clinic. “My state of mind at the time was complicated by cancer, being a
       newlywed and just this hope and opportunity to have children,” she said. “It
       was unfathomable that that’s what would eventually determine that my last
       chance of having biological children would be taken away from me.”

Id.
                                            36
a person to withdraw from an agreement that “no longer reflects his or her current values

or wishes.” Witten, 672 N.W.2d at 783.

       In A.Z. v. B.Z., the Supreme Judicial Court of Massachusetts determined that it

“would not enforce an agreement that would compel one donor to become a parent against

his or her will.” 725 N.E.2d at 1057. There, a husband and wife had four pre-embryos in

storage at an IVF clinic at the time of the parties’ divorce. Id. at 1053. The parties had

successfully conceived through IVF, and the wife gave birth to twin daughters. Id. Before

each successive IVF procedure at the clinic, the parties signed a consent form, which

provided, in pertinent part, “should [the parties] become separated, they both agree[d] to

have the embryo(s) . . . return[ed] to [the] wife for implant.” Id. at 1054. The form also

allowed the parties to “change their minds as to any disposition, provided that both donors

convey that fact in writing to the clinic.” Id. Upon the couple’s divorce, the wife wished

to use the pre-embryos to become pregnant, while the husband wished for the embryos to

be destroyed. Id. at 1054-55.

       The Court refused to honor the agreement for three “independent” reasons. Id. at

1056. First, the Court determined that the “consent form’s primary purpose is to explain

to the donors the benefits and risks of freezing, and to record the donors’ desires for

disposition of the frozen preembryos at the time the form is executed” and was not intended

“to act as a binding agreement between [the parties] should they later disagree as to the

disposition.” Id. Second, the consent form did not contain a duration provision. Id. The

Court declined to “assume that the donors intended the consent form to govern the

disposition of the frozen preembryos four years after it was executed, especially in light of

                                             37
the fundamental change in their relationship (i.e., divorce).” Id. at 1057. Finally, the

consent form contemplated the parties becoming “separated” without defining “becoming

separated.” Id. The Court observed that “[b]ecause this dispute arose in the context of a

divorce, [the Court could not] conclude that the consent form was intended to govern in

these circumstances” because of the distinct legal meanings of separation and divorce. Id.

       Notwithstanding these reasons, the Court explained that it previously “expressed its

hesitancy to become involved in intimate questions inherent in the marriage relationship”

and ‘“would not order either a husband or a wife to do what is necessary to conceive a child

or to prevent conception, any more than we would order either party to do what is necessary

to make the other happy.”’ Id. at 1058 (quoting Doe v. Doe, 314 N.E.2d 128, 132 (Mass.

1974)). Likewise, based on its prior decisions, the Court “indicated a reluctance to enforce

prior agreements that bind individuals to future family relationships.” Id. Accordingly,

the Court held that “prior agreements to enter into familial relationships (marriage or

parenthood) should not be enforced against individuals who subsequently reconsider their

decisions.” Id. at 1059.

       Since Massachusetts and Iowa adopted the contemporaneous mutual consent

approach, courts have roundly criticized it as “totally unrealistic” because, “[i]f the parties

could reach an agreement, they would not be in court[.]” Reber v. Reiss, 42 A.3d 1131,

1135 (Pa. Super. Ct. 2012). While this approach seeks to protect each party’s procreational

autonomy by allowing them to change their mind, critics contend that, in actuality, it “gives

no weight to the constitutional rights of the party seeking to become a parent because their

wishes are dependent upon the opposing party’s consent.” Caroline Strohe, The Fate of

                                              38
Frozen Embryos after Divorce: A Call for Courts to Properly Balance Procreative

Freedom, 66 Loy. L. Rev. 263, 285 (2020). The approach is also denounced because it

creates a “de facto veto over the other party by avoiding any resolution until the issue is

eventually mooted by the passage of time.” Rooks, 429 P.3d at 589. Additionally, such an

approach could “give each progenitor a powerful bargaining chip at a time when

individuals might very well be tempted to punish their soon-to-be ex-spouses,” “[which]

makes no sense and may invite individuals to hold hostage their ex-partner’s ability to

parent a biologically related child in order to punish or to gain other advantages.” Mark P.

Stasser, You Take the Embryos But I Get the House (and the Business): Recent Trends in

Awards Involving Embryos Upon Divorce, 57 Buff. L. Rev. 1159, 1225 (2009).

                               3. The Balancing Approach

       In the absence of a valid agreement, courts often balance the interests of the parties

to determine disposition of frozen pre-embryos under a framework first established by the

Supreme Court of Tennessee in Davis v. Davis, 842 S.W.2d 588 (Tenn. 1992). There, a

husband and wife disagreed on how to dispose of their frozen pre-embryos after the

dissolution of their marriage. Id. at 589. At first, the wife wanted to use the pre-embryos

to have children, although she later remarried and wished instead to donate the pre-embryos

to “a childless couple.” Id. at 590. The husband initially “preferred to leave the embryos

in their frozen state until he decided whether or not he wanted to become a parent outside

the bounds of marriage,” and later “adamantly opposed” donation of the embryos, wishing

instead for them to be discarded. Id. at 589-90. The parties did not have a written

agreement governing the storage or disposition of the embryos. Id. at 598.

                                             39
       The Court instructed that, “as a starting point, [] an agreement regarding disposition

of any untransferred preembryos in the event of contingencies (such as the death of one or

more of the parties, divorce, financial reversals, or abandonment of the program) should

be presumed valid and should be enforced as between the progenitors.” Id. at 597. After

determining that there was no valid agreement between the parties, the Supreme Court of

Tennessee resolved the dispute by balancing “the positions of the parties, the significance

of their interests, and the relative burdens that will be imposed by differing resolutions.”

Id. at 603. Specifically, the Court balanced “two aspects of procreational autonomy—the

right to procreate and the right to avoid procreation.” Id. In balancing the parties’ interests,

the court considered the burden of unwanted parenthood on the husband—particularly in

light of problems caused by separation from his parents as a boy—against the wife’s

interest in donating the pre-embryos to another couple for implantation to avoid the burden

of knowing the lengthy IVF procedures were futile. Id. at 603-04. Ultimately, the Court

concluded that the wife’s “interest in donation is not as significant as the interest [the

former husband] has in avoiding parenthood.” Id. While the wife’s interest in donation

“is not an insubstantial emotional burden,” the Court concluded this interest is not as

compelling as the husband’s interest in avoiding parenthood, because if the wife were

“allowed to donate these preembryos, he would face a lifetime of either wondering about

his parental status or knowing about his parental status but having no control over it.” Id.

The Court noted that “[t]he case would be closer if [the wife] were seeking to use the

preembryos herself, but only if she could not achieve parenthood by any other reasonable

means.” Id.

                                              40
       In sum, the Court explained that courts should resolve disputes concerning the

disposition of pre-embryos:

       first, by looking to the preferences of the progenitors. If their wishes cannot
       be ascertained, or if there is dispute, then their prior agreement concerning
       disposition should be carried out. If no prior agreement exists, then the
       relative interests of the parties in using or not using the preembryos must be
       weighed. Ordinarily, the party wishing to avoid procreation should prevail,
       assuming that the other party has a reasonable possibility of achieving
       parenthood by means other than use of the preembryos in question. If no
       other reasonable alternatives exist, then the argument in favor of using the
       preembryos to achieve pregnancy should be considered. However, if the
       party seeking control of the preembryos intends merely to donate them to
       another couple, the objecting party obviously has the greater interest and
       should prevail.

Id. at 604.

       Conversely, in Reber v. Reiss, the Superior Court of Pennsylvania, one of

Pennsylvania’s two intermediate appellate courts, concluded that a wife’s interest to

procreate by using the pre-embryos outweighed her husband’s interest to avoid procreation.

42 A.3d 1131, 1142 (Pa. Super. Ct. 2012). There, a husband appealed from a final divorce

decree in which the court awarded his former wife frozen pre-embryos created by the

parties during their marriage. Id. at 1132. The pre-embryos were created before the wife

underwent extensive treatment for breast cancer but were not used before the husband filed

for divorce in 2006. Id. at 1133. The wife sought all 13 cryogenically preserved pre-

embryos for implantation, and the trial court “concluded that while ‘ordinarily the party

wishing to avoid procreation should prevail, in our balancing of the facts unique to this

case, we find that [w]ife’s inability to achieve biological parenthood without the use of the




                                             41
pre-embryos is an interest which outweighs Husband’s desire to avoid procreation.’” Id.

at 1133-34.

       On appeal, the Court considered all three approaches. Because there was no

agreement governing the disposition of the pre-embryos18 and no chance that the parties

would “come to a contemporaneous mutual agreement regarding the pre-embryos,” the

Court held that the balancing approach was the most suitable test. Id. at 1136.

       Upon balancing the parties’ interests in the pre-embryos, the Court pointed out that,

despite the fact that the wife did not produce medical evidence, the “trial court concluded

that [w]ife has no ability to procreate biologically without the use of the disputed pre-

embryos.” Id. at 1137-38. The Court held that the wife’s testimony on this issue was

sufficient, taking into consideration the impact of her cancer treatments and age on her

ability to achieve parenthood. Id. at 1138. The Court also noted that the wife’s ability to

adopt was distinct from her ability to “procreate biologically” and that many adoption

agencies would not consider a single woman with health concerns. Id. at 1139.

       The Court considered the husband’s wish to avoid unwanted procreation based on

three chief concerns: (1) his right to be involved in his child’s life; (2) his agreement to

participate in IVF only as a “safeguard” to preserve his wife’s fertility; and (3) the potential

financial burdens of child support.       Id. at 1140-41.     Regarding the husband’s first

contention, the wife testified that he would “have the option to be part of the child’s life,”


       18
          Although there was an agreement about storage of the pre-embryos, the Court
held that it could not “be read as an agreement between [h]usband and [w]ife to destroy the
pre-embryos at the end of three years; rather, it is an agreement between the two of them
and [the IVF facility] about the storage of the pre-embryos.” Id. at 1136.
                                              42
alleviating this concern. Id. at 1140. Second, the Court reasoned that “[c]learly, [h]usband

knew the potential result of his participation in IVF was going to be a child at some point

in the future. The safeguard was to guard against the very situation where [w]ife could not

have a biological child. That is the situation she is in now.” Id. at 1140-41. Regarding the

potential financial burden of support, the Court noted that these “concerns must be

considered in light of [w]ife’s agreement to do her best to assure that [h]usband never has

to pay to support the child or children.” Id. at 1141. While the Court noted, under

Pennsylvania law, a party could not bargain away a “child’s right to support,” it did specify

that parties could “make an agreement as to child support if it is fair and reasonable, made

without fraud or coercion, and does not prejudice the welfare of the children.” Id. (citations

omitted). However, both the trial court and the appellate court “did not rely on the [wife’s]

vow and appropriately left open such a determination until the issue becomes an actual

case or controversy before the court.” Id. at 1141-42.

        Finally, the Court rejected the husband’s “overarching argument that it is against

Pennsylvania public policy to force him to procreate” because “public policy is silent on

the issue” and “unless and until our legislature decides to tackle this issue, our courts must

consider the individual circumstances of each case.” Id. at 1142. On balance, the Court

affirmed the judgment of the trial court, reasoning that, because “these pre-embryos are

likely [w]ife’s only opportunity to achieve biological parenthood and her best chance to

achieve parenthood at all . . . the balancing of the interests tips in [w]ife’s favor.” Id. at

1142.



                                             43
       More recently, in In re Marriage of Rooks, the Colorado Supreme Court refined the

balancing test first enunciated in Davis by: (1) listing the non-exhaustive factors for courts

to consider, 429 P.3d 579, 593-94 (Colo. 2018); (2) replacing the Davis Court’s instruction

that “[o]rdinarily, the party wishing to avoid procreation should prevail,” 842 S.W.2d at

604, with the directive that “courts should strive to award pre-embryos in a manner that

allows both parties to exercise their rights to procreational autonomy,” 429 P.3d at 586,

592; and (3) delineating certain improper considerations, id. at 594.

       In Rooks, a couple used IVF to have their three children born during the parties’

marriage. Id. at 581. The parties signed a “Disposition Plan” that specified “in the event

of divorce or dissolution of marriage, ‘the disposition of our embryos will be part of the

divorce/dissolution decree paperwork”’ and that, if this paperwork did not address

disposition, the pre-embryos “should be thawed and discarded.” Id. at 582-83. Ultimately,

the couple divorced and disagreed over what to do about their frozen pre-embryos. Id. at

583. The wife wished to preserve the pre-embryos for future implantation as “she wished

to have more children but, to her knowledge, she was not able to have further children

‘naturally.’” Id. The husband did not want more children from his relationship with his

wife and desired that the pre-embryos be thawed and discarded. Id.

       After an evidentiary hearing, the trial court evaluated the dispute under the

balancing test, “weighing [the husband’s] ‘inherent privacy right not to conceive children’

against [his wife’s] ‘right to become a parent.’” Id. The trial court reasoned that the

husband had a right to “avoid the burdens of parenthood” and posited that additional

children “could be detrimental” to the existing children. Id. at 583-84. Regarding the

                                             44
wife’s desire to use the pre-embryos to have additional children, the trial court reasoned

that, because she “already had three children, discarding the pre-embryos would not

deprive her of her only chance to become a mother” and “expressed concerns about [her]

financial ability to provide for another child[.]” Id. at 584. Accordingly, the court

determined that the husband’s interest outweighed the wife’s and awarded the pre-embryos

to him. Id. After the court’s decision was affirmed by the intermediate appellate court, the

Supreme Court of Colorado granted certiorari. Id. at 585.

       Consistent with the framework first outlined in Davis, the Colorado Supreme Court

directed that these disputes “should be resolved first by looking to an existing agreement

expressing the spouses’ intent in the event of divorce.” Id. at 593. “[I]n the absence of an

enforceable agreement . . ., and where the parties have turned to the courts to resolve their

dispute, the dissolution court should balance the parties’ respective interests” while

“[r]ecognizing a couple’s cryogenically preserved pre-embryos as marital property of a

special character.” Id. Grounding this determination is “the parties’ individual interests in

either achieving or avoiding genetic parenthood through use of the disputed pre-embryos.”

Id. To balance these interests, the court identified non-exhaustive factors for a court to

weigh. Id. These include:

       (1) “the intended use of the party seeking to preserve the disputed pre-
           embryos” because, for example, a party who seeks to implant the pre-
           embryo “has a weightier interest than one who seeks to donate”;

       (2) “the demonstrated physical ability (or, conversely, inability) of a party
           seeking to implant the disputed pre-embryos to have biological children
           through other means”;



                                             45
       (3) “the parties’ original reasons for pursuing IVF, which may favor
           preservation over disposition”;

       (4) “hardship for the person seeking to avoid becoming a genetic parent,
           including emotional, financial, or logistical considerations”;

       (5) “either spouse’s demonstrated bad faith or attempt to use the pre-embryos
           as unfair leverage in the divorce proceedings”; and

       (6) other factors “relevant on a case-by case basis.”

Id. at 593-94. Conversely, the Court identified three “improper considerations.” Id. at 594.

First, the Court declined “to adopt a test that would allow courts to limit the size of a family

based on financial and economic distinctions.” Id. Second, the Court instructed that courts

should not consider “the sheer number of a party’s existing children, standing alone” as a

reason to preclude preservation or use of the pre-embryo. Id. Finally, the court declined

to consider adoption as a suitable alternative as “the relevant interest at stake is the interest

in achieving or avoiding genetic parenthood.”           Id.   Because the circuit court and

intermediate appellate court analyzed inappropriate factors, the Court reversed and

remanded to the trial court for it to balance the parties’ interests. Id. at 595.

       Most courts “use the balancing approach as a second step, only to be employed after

it is determined that no enforceable agreement between the progenitors exists and, thus,

that the contractual approach does not resolve the issue.” Bilbao, 217 A.3d at 985.19 By



       19
          The State of New Jersey has adopted the balancing test as the sole means of
resolving the disposition of pre-embryos. J.B. v. M.B., 783 A.2d 707, 718 (N.J. 2001). Its
Supreme Court determined that this approach was consistent with its state’s public policy
“against enforcing private contracts to enter into or terminate familial relationships”
because enforcing a contract when one party reconsidered their earlier acquiescence would
force that party “to become a biological parent against his or her will.” Id. at 717-18.
                                               46
focusing first on the agreement, the fate of the pre-embryo is first placed “in the hands of

the progenitors” and only after, if necessary to resolve the dispute, in the “hands of a court.”

Id. Critics of the balancing test fundamentally disapprove of the courts’ participation in

deciding the issue. Judge Hood, in his dissent in Rooks, criticized the approach as forcing

courts “to mediate a fundamentally personal decision and, in the process, infringe on a

litigant’s constitutional rights.” Rooks, 429 P.3d at 596 (Hood, J., dissenting). Contrary to

the contemporaneous mutual consent approach, which Judge Hood argues ensures that the

parties alone make the decision, the test “places the state directly between two people in a

decision that ‘fundamentally affect[s]’ their lives.” Id. at 598 (Hood, J., dissenting)

(citation omitted). For the non-consenting donor, there are several harms that may be

inflicted, each of which derives “from the unwanted existence of a child to whom one

stands in relationship of parent.” See I. Glenn Cohen, The Right Not to Be a Genetic

Parent?, 81 S. Cal. L. Rev. 1115, 1135 (2008).

       Having examined various approaches employed in other jurisdictions, we turn to

address how trial courts should resolve similar disputes in Maryland.

                         D. Resolution of Disputes in Maryland

       We hold that disputes that arise during dissolution of the parties’ marriage or

partnership involving the custody of cryogenically preserved pre-embryos should be

resolved utilizing a blended contractual/balancing-of-interests approach, first enunciated

in Davis v. Davis, 842 S.W.2d 588 (1992), further refined through the non-exhaustive and

inappropriate factors delineated in In re Marriage of Rooks, 429 P.3d 579 (2018) and the

special considerations concerning third-party form contracts identified in this opinion. In

                                              47
adopting this approach, we recognize the directive, detailed in both Davis and Rooks, that

“a court should strive, where possible, to honor both parties’ interests in procreational

autonomy.” Rooks, 429 P.3d at 592; see also Davis, 842 S.W.2d at 597 (“the progenitors,

having provided the gametic material giving rise to the preembryos, retain decision-making

authority as to their disposition”).20

       Accordingly, a court should first “look[] to the preferences of the progenitors. If

their wishes cannot be ascertained, or if there is [a] dispute, then their prior agreement

concerning disposition should be carried out.” Davis, 842 S.W.2d at 604. In analyzing an

agreement, courts should take particular care to ensure that it manifests the progenitors’

actual preferences. Given the pervasiveness of third-party informed consent agreements,

we emphasize that the progenitors—not fertility centers—must expressly and affirmatively

designate their own intent. See Szafranski v. Dunston (Szafranski II), 34 N.E.3d 1132,

1157 (Ill. App. Ct. 2015) (analyzing cases where “courts have found a couple’s

dispositional intent to have been expressed in an IVF-related agreement”). Boilerplate

language in a third-party form contract may not qualify as an express agreement between

progenitors regarding who should have custody of their jointly created pre-embryo in the

event of the dissolution of their relationship. See Maryland Cas. Co. v. Blackstone Int'l

Ltd., 442 Md. 685, 706 (2015) (“An express contract has been defined as an actual



       20
         The Davis Court surmised, without further discussion, that “[o]rdinarily, the party
wishing to avoid procreation should prevail” Davis, 842 S.W.2d at 604. Given that the
Court described both parties as having equally valid, constitutionally derived procreative
rights, we struggle to see why the party who desires to avoid procreation should be
accorded greater respect than the party who desires to procreate.
                                            48
agreement of the parties, the terms of which are openly uttered or declared at the time of

making it, being stated in distinct and explicit language, either orally or in writing.”

(citation omitted)); see also Klebe v. United States, 263 U.S. 188, 192 (1923) (“express

contract speaks for itself and leaves no place for implications”).

          Such form contracts should be examined with “special care.” Walther v. Sovereign

Bank, 386 Md. 412, 430-31 (2005); see also Doyle v. Fin. Am., LLC, 173 Md. App. 370,

376 n.3 (2007) (defining an adhesion contract “as one ‘that is drafted unilaterally by the

dominant party and then presented on a “take-it-or-leave-it” basis by the weaker party who

has no real opportunity to bargain about its terms.”’ (citation omitted)). In cases where

the contract fails to manifest the progenitors’ intent, our courts should not hesitate to turn

to the balancing test to determine the progenitors’ constitutionally derived procreative

rights.

          The framework set out above provides predictability by focusing most prominently

on the “four corners” of any prior agreement and promotes serious discussion between the

parties before divorce, separation, and other potentialities. Courts are urged to analyze

whether the prior agreement reflects the progenitors’ desires and actual choices concerning

what to do with any remaining frozen pre-embryos. Otherwise, our courts risk enforcing

form contracts that reflect a fertility center’s policy, rather than the parties’ intentions. See

A.Z. v. B.Z., 725 N.E.2d 1051, 1056 (Mass. 2000) (consent form was not intended “to act

as a binding agreement between [the parties] should they later disagree”). By focusing

initially on the prior agreement, the determination about what to do with the pre-embryo is



                                               49
first placed “in the hands of the progenitors” and only after, if necessary to resolve the

dispute, in the “hands of a court.” Bilbao, 217 A.3d at 985.

       In adopting this framework, we join the majority of courts that have rejected the

mutual contemporaneous consent approach.          We agree that this approach is “totally

unrealistic” because the parties are in court precisely because they cannot come to mutual

agreement about what to do with the remaining frozen pre-embryo(s). Reber, 42 A.3d at

1135 n.5. Instead of directing the parties to a resolution, the mutual contemporaneous

consent approach gives the party who wishes to maintain the status quo a de facto veto

until the viability of the frozen pre-embryo is voided through the passage of time. Rooks,

429 P.3d at 592; Davis, 842 S.W.2d at 598.              While proponents aver that the

contemporaneous mutual consent approach protects procreational autonomy, in actuality,

it results in “asymmetrical consequences” and deprives parties of the benefit of their

bargain. Bilbao, 217 A.3d at 987; see also Strohe, supra, at 285 (arguing that the approach

“gives no weight to the constitutional rights of the party seeking to become a parent because

their wishes are dependent upon the opposing party’s consent”).

       We also note that this approach is inconsistent with Maryland law. The Maryland

General Assembly has acknowledged that a married couple may make an enforceable

agreement relating to “alimony, support, property rights, or personal rights.” FL § 8-101.

Our Court of Appeals recognizes “the public interest in having individuals exercise broad

powers to structure their own affairs by making legally enforceable promises, a concept

which lies at the heart of the freedom of contract principle.” Maryland-Nat’l Cap. Park &



                                             50
Plan. Comm’n v. Washington Nat. Arena, 282 Md. 588, 606 (1978). Similarly, this Court,

in adopting the reasoning set forth in 17A Am. Jur. 2d Contracts § 264 (1991), recognized:

       Since the right of private contract is no small part of the liberty of the citizen,
       the usual and most important function of courts of justice is to maintain and
       enforce contracts rather than to enable parties thereto to escape from their
       obligations on the pretext of public policy, unless it clearly appears that they
       contravene public right or the public welfare. . . . [I]f there is one thing which
       more than another public policy requires it is that persons of full age and
       competent understanding shall have the utmost liberty of contracting, and
       that their contracts, when entered into freely and voluntarily, shall be
       enforced by courts of justice.

Clark v. O’Malley, 186 Md. App. 194, 224 (2009).

       Having set forth the framework to determine who should be awarded, upon

dissolution of the progenitors’ marriage or partnership, any remaining frozen pre-embryos,

we now turn to consider whether the IVF Contract evinces Joshua and Jocelyn’s intent and

resolves this dispute.

                                               II.

                                     The IVF Contract

       Jocelyn avers that the “parties’ IVF Contract does not resolve the disposition of the

embryo.” Specifically, she contends that the “lower court clearly misinterpreted the

language of the IVF Contract. While the IVF Contract expressly contemplates disposition

of the frozen embryos in the case of donor egg or sperm, no such language appears in

reference to an embryo resulting from the gametes of both parties.” She further contends

that the circuit court erred “when it construed the IVF Contract without giving effect to the

court’s ability to make a determination in the event a dispute arises[.]” According to



                                               51
Jocelyn, this has resulted in the disfavored contemporaneous mutual consent approach

governing the parties’ relationship.

       To the contrary, Joshua asserts that the contract is not ambiguous and directly

addresses the disposition of the pre-embryo. To him, “the requirement of mutual consent

is stated in no uncertain terms.” In response to Jocelyn’s contention that the provision that

allows FCM “to refrain from taking any action unless and until otherwise directed” dictates

that this Court must balance the parties’ interests, he contends that this paragraph “is very

clearly intended to protect the storage company, not act as a backdoor for one of the parties

to get out of the contract, or to change the clear language of the contract.”

       The only agreement considered by the circuit court in its memorandum opinion and

order was the IVF Contract. On the evening before oral argument, however, Jocelyn’s

counsel submitted the Storage Agreement, which both parties concede has replaced the

IVF Contract.     In addition, at the evidentiary hearing, Jocelyn testified to a verbal

agreement between her and Joshua about their intentions for any pre-embryos produced

through the IVF process, and that testimony was not rebutted or refuted.21

       We “subscribe to the objective theory of contract interpretation.           Under this

approach, the primary goal of contract interpretation is to ascertain the intent of the parties

in entering the agreement and to interpret ‘the contract in a manner consistent with [that]

intent.”’ Credible Behav. Health, Inc. v. Johnson, 466 Md. 380, 393 (2019) (citations


       21
          Counsel for Joshua did not argue at oral argument that Joshua had contested the
existence of an oral agreement. Instead, counsel appeared to contend that the parties’
divorce had altered the enforceability of the oral agreement due to changing circumstances
and, alternatively, that subsequent agreements superseded it.
                                              52
omitted). This inquiry is based on “what a reasonable person in the position of the parties

would have understood the language to mean.” Id. “We will not displace an objective

reading of the contract with one party’s subjective understanding.” Pinnacle Grp., LLC v.

Kelly, 235 Md. App. 436, 456 (2018) (citing Auction & Estate Representatives, Inc. v.

Ashton, 354 Md. 333, 341 (1999)). To be enforceable, a contract must express “with

definiteness and certainty the nature and extent of the parties’ obligations and the essential

terms of the agreement.” Maslow v. Vanguri, 168 Md. App. 298, 321-22 (2006) (citations

omitted). “In other words, an agreement that omits an important term, or is otherwise too

vague or indefinite with respect to essential terms, is not enforceable.” Id. at 322.

       Under the objective theory of contract interpretation, ‘“a written contract is

ambiguous if, when read by a reasonably prudent person, it is susceptible of more than one

meaning.”’ Huggins v. Huggins & Harrison, Inc., 220 Md. App. 405, 418 (2014) (quoting

Calomiris v. Woods, 353 Md. 425, 436 (1999)). “The determination of whether language

is susceptible of more than one meaning includes a consideration of ‘the character of the

contract, its purpose, and the facts and circumstances of the parties at the time of

execution.’” Id.

       We hold that the IVF Contract does not indicate the parties’ preferences in the event

of divorce and conclude that the court erred in implying contract terms that do not exist.

In contrast to the parties’ very specific election under the IVF Contract about what happens

to their remaining frozen pre-embryo in the event of death or mental incapacity, the

contract is silent in regard to their intentions, as progenitors, in the case of their separation

or divorce. See Szafranski v. Dunston (Szafranski II), 34 N.E.3d 1132, 1156 (Ill. App. Ct.

                                               53
2015) (interpreting that “silen[ce] as to what would happen to the couple’s pre-embryos if

they separated” was “a purposeful omission”).

       As previously stated, section A.2.c. of the IVF Contract addresses cryopreservation.

After clarifying in the first paragraph of this section that the “law regarding freezing and

the ownership, control and disposition of frozen embryos is not finally developed,” the next

paragraph states: “It is the policy of FCM that embryos produced by the joining of eggs

and sperm are subject to disposition in a manner mutually agreed upon by the partners.”22

The circuit court interpreted this provision as requiring mutual agreement between Joshua

and Jocelyn, “even in the event of divorce.” However, the IVF Contract only addresses



       22
            The IVF Contract also provides, in section A.2.c:

       In the event that embryo(s) have been in storage for five (5) years, it is the
       policy of FCM that the disposition of the frozen embryos should occur at that
       time. . .. The Couple agrees to make a determination before the expiration of
       the five (5) years of storage plan.

       The Couple understands that FCM will provide them with a thirty (30) days
       advance notice. . . . If I/we do not respond or cannot be contacted, FCM
       is hereby authorized to discard any remaining frozen embryos
       according to laboratory procedure.

Therefore, under the IVF Contract the fate of pre-embryos is decided after five years if the
parties cannot mutually agree within that time. The Storage Agreement currently
governing the situation does not have the same provision authorizing destruction of pre-
embryos after five years. It does provide, however, that it may terminate upon the
occurrence of various events, including a failure to pay the storage fee or notification by
one party that they wish to terminate the Storage Agreement “for any reason or for no
reason.” If the parties then do not make arrangements for disposition of the frozen pre-
embryo in storage upon termination of the Storage Agreement, the pre-embryos will be
“deemed ‘abandoned’ by Clients, and automatically become the sole and exclusive
property of Cryobank[.]”

                                              54
what would happen in the event of divorce when only one of the partners contributed to

production of the gametes. Accordingly, the following paragraph applies to the situation

at hand:

       I/we (The Couple) understand and agree that if any dispute arises between
       the two of us regarding disposition of the embryos, FCM is authorized, in its
       sole discretion, to refrain from taking any action unless and until otherwise
       directed by a final judgment of a court of competent jurisdiction or by
       another agreement signed by both partners.

(Emphasis added).

       Joshua construes FCM’s policy as unambiguously providing that the frozen pre-

embryo is “subject to disposition in a manner mutually agreed upon by” Joshua and Jocelyn

and thereby requires both parties’ consent.23 Clearly, however, rather than reflect the intent

of Joshua and Jocelyn, this provision reflects FCM’s policy that it will not do anything

with the frozen pre-embryo, subject to other provisions in the IVF Contract, without both

parties’ consent. The IVF Contract was drafted unilaterally by FCM, and there was no

testimony of any opportunity by the progenitors to bargain concerning its terms. See Doyle

v. Fin. Am., LLC, 173 Md. App. 370, 376 n.3 (2007). Indeed, the IVF Contract only

allowed the progenitors to make a single selection, among only two choices, in the “event

of death or mental incapacity” of one of the progenitors. Given the requirement that a

contract must manifest the progenitors’ intent, we hold that the IVF Contract did not meet

this requirement. By requiring the parties to mutually agree when they cannot, the trial



       23
         As in Szafranski II, this provision does not contain any language that contradicts
the parties’ contemplated use of their frozen pre-embryo under their alleged oral
agreement. 34 N.E.3d at 1155.
                                             55
court, in effect, decided in favor of Joshua’s recent preference that Jocelyn “doesn’t have

use” of the frozen pre-embryo.

       While we conclude that the IVF Contract does not express the parties’ preference

concerning disposition of the pre-embryo, Jocelyn presented evidence of an oral agreement

between the parties, which Joshua did not dispute. As our framework dictates, the court

should consider on remand whether the oral agreement controls the outcome in this case.

Jocelyn testified that the parties had discussed “at length beforehand . . . before we went

through this procedure, that we agreed that every single embryo would be used because we

create a life and it was our responsibility to give that embryo the opportunity of life.”

Indeed, Joshua testified that the option to donate the pre-embryo would “satisfy our

religious take on this situation that life is obviously very valuable.”24

       Because the circuit court also performed a balancing test, we review its analysis to

provide further direction on remand.

                                             III.

                                       Balancing Test

       Jocelyn contends, because the “IVF Contract does not address what happens in the

event of a divorce when both parties are the gamete donors,” this Court should balance the

parties’ interests. According to her, because the “evidence sufficiently established that she

has no other reasonable means of achieving genetic parenthood other than through IVF,”


       24
          Even if the court determines that the parties did not enter into an express oral
agreement regarding their frozen pre-embryo that would apply in the event of their divorce,
certainly both parties testified that their original view was that the “life is obviously very
valuable.”
                                              56
the court erred and “ignor[ed] case law which directs that if one party would not otherwise

be able to achieve genetic parent[hood] by any other reasonable means, the balance must

weigh in that parties’ favor.” In her reply, Jocelyn avers that copies of her certified medical

records were “a form of expert testimony plainly demonstrating [Jocelyn’s] failed attempts

with IUI . . . and sufficiently established that she has no reasonable means of achieving

genetic parenthood other than through IVF.”

       In his opposition, Joshua avers that “the lower court did, in fact, analyze the facts of

this case and applied each of the three tests[.]” Specifically, he argues that the court applied

the balancing test enunciated in Rooks and found that its application “preclude[d] a decision

allowing for the implantation of the embryo.”

       In weighing Joshua and Jocelyn’s respective interests in the pre-embryo, we discern

error in the court’s consideration of some of the Rooks factors. The court determined that

the parties were “on equal footing regarding the first factor,” but does not explain why it

determined that this factor was equivalent beyond noting that “[n]either party in this case

seeks to donate the embryos.” The record reflects that Joshua preferred that the pre-embryo

“either be destroyed or potentially donated for use by a needy family with both of us giving

away our parental rights to it.” The Court in Rooks instructed that the first factor analyzes

“the intended use of the party seeking to preserve the disputed pre-embryos” because, for

example, “[a] party who seeks to become a genetic parent through implantation of the pre-

embryos . . . has a weightier interest than one who seeks to donate the pre-embryos to

another couple.” In re Marriage of Rooks, 429 P.3d 579, 593 (Colo. 2018).



                                              57
       In analyzing the second factor, the circuit court determined that Jocelyn had testified

that she was “physically capable of repeating the [IVF] process.” Overall, it appears that

the trial court focused primarily on Jocelyn’s supposition that she may still be able to

produce eggs as dispositive. Indeed, Jocelyn and her counsel noted that she could go

through the procedure again. The relevant inquiry, however, is not whether a progenitor

may be “physically capable” to become pregnant through “other means” but whether those

“other means”—here, further IVF treatments—are reasonable in the particular

circumstances of the case. In analyzing this factor, the circuit court did not mention the

physical and emotional toll the IVF process bore on Jocelyn; her age; or the possibility of

a successful process. The court must examine these considerations as presented in the

record in order to determine whether further IVF is a reasonable alternative.

       Regarding the third factor, the circuit court only noted that the parties’ reason to

pursue IVF “was to have children jointly as a married couple.” But again, Jocelyn testified

that “before we went through this procedure, [] we agreed that every single embryo would

be used because we create a life and it was our responsibility to give that embryo the

opportunity of life.” Even if the trial court does not find that a mutual oral agreement was

reached between the parties, Jocelyn’s testimony, assuming the court finds it credible, is

directly relevant to the third factor regarding the parties’ original reasons for undergoing

IVF.

       We vacate the judgment of the circuit court and remand the case for the court to

consider whether a prior oral agreement resolves the parties dispute and, if necessary,

balance the interests of the parties in accordance with the factors and qualifications outlined

                                              58
in this opinion. We leave the circuit court with remedial flexibility to determine whether

further briefing or evidence would be helpful.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR BALTIMORE COUNTY VACATED;
                                         CASE REMANDED FOR FURTHER
                                         PROCEEDINGS CONSISTENT WITH
                                         THIS OPINION; COSTS TO BE PAID BY
                                         APPELLEE.




                                            59